Citation Nr: 0411601	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  03-10 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a colon abnormality 
characterized as benign neoplasms, "punctate nodules" or 
"polyps".


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from February 1960 to 
September 1969, and from February 1981 to March 2001.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.

Service connection is also in effect for residuals, fractured 
right femur, rated as 10 percent disabling; bilateral pes 
cavus with right calcaneal spur, rated as 10 percent 
disabling; degenerative disc disease of the lumbar spine, 
rated as 10 percent disabling; hypertension with hypertensive 
retinopathy, rated as 10 percent disabling; hypothyroidism, 
rated as 10 percent disabling and benign prostatic 
hypertrophy, rated as noncompensably disabling.


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the appellate issue.

2.  Evidence of record and resolution of doubt establish that 
the veteran's colon abnormality characterized as benign 
neoplasms, "polyps" or punctate nodules", is a result of 
service and cannot be dissociated from his service-connected 
hemorrhoidal disability.


CONCLUSION OF LAW

A colon abnormality characterized as benign neoplasms, 
punctate nodules or "polyps" is reasonably the result of 
service or other service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103 (West 1991); 38 C.F. R. § 3.310 (2003).






REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

Additional regulations have recently taken effect with regard 
to development of the evidence and such factors.  In this 
case, although there may well be additional evidence 
available somewhere, the Board finds that there is an ample 
basis in the file to support an equitable resolution of the 
case at present without further delay for the purposes of 
obtaining additional opinions or other evidence.  The veteran 
is in no way prejudiced by such action or the decision 
rendered by the Board herein.

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2003).

The chronicity provision of 38 C.F. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).

Section 3.310(a) of title 38, Code of Federal Regulations, 
which applies to secondary service connection for a 
disability and which derives from 38 U.S.C.A. § 1110 (West 
1991), provides that disability which is proximately due to 
or the result of a service-connected disease or injury (or 
treatment therefor) shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition. 38 C.F.R. § 3.310(a) (2003).

This regulation has been interpreted by the Court to allow 
service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


Factual Background and Analysis

During the course of the current appeal, the RO granted 
service connection for hemorrhoids and assigned a 
noncompensable rating therefor.  

Service medical records dated in 1998 refer to a finding of 
scarring from prior hemorrhoids, and "multiple sigmoid 
nodules".  

A statement is of record from FMR, M.D., dated in April 2003 
to the effect that he had reviewed the veteran's service 
records.  The physician noted that he had been diagnosed with 
and treated for thrombosed hemorrhoids in August 1988; and 
had since continued to have intermittent hemorrhoid problems 
since then.  He further stated that

(t)he issues with his colon are not as 
clear.  He underwent flexible 
sigmoidoscopy which was not felt by the 
examiner to be completely satisfactory on 
7/7/98.  The examiner noted nodules and a 
biopsy was taken, but I was unable to 
find any evidence of biopsy report.  
Subsequently, on 7/09/00, a colonoscopy 
was undertaken which was assessed as 
adequate prep and normal.  Finally, I 
note that he indicated he had colon and 
hemorrhoid problems at his last medical 
examination on 1/22/01.  I am not 
completely familiar with the review and 
appeal process regarding these 
conditions, but it does appear that they 
occurred while (the veteran) was in the 
service.  Therefore, from a determination 
of the record the hemorrhoids and the 
nodule which may or may not have been 
polyps are as likely as not to have been 
sustained while in the service of the 
United States military.

A VA examination was undertaken in May 2003.  The examiner 
did not have clinical records or service records available at 
the time of the initial evaluation although he later provided 
an addendum without change in his findings.  He also repeated 
the private physician's historical annotations.  He further 
noted that the flexible sigmoid had apparently ruled out 
actual colon polyps, so he could not say exactly what these 
"punctate nodules" represented but they had not appeared to 
be significant.

In this case, there is ample evidence that the veteran had 
some form of colon anomaly demonstrated in service at the 
time he was being evaluated in part for hemorrhoids, and that 
this was identified through specific and targeted diagnostic 
testing.  Whether these findings were substantively 
significant or not in the context of symptoms of overall 
impairment is irrelevant to the issue of whether they were or 
were not the result of service or may be presumed to have 
been.

In this case, whether the nodules, or polyp-like anomalies, 
or whatever type of benign neoplastic anomalies they may be, 
are currently causing symptoms is not relevant to the issue 
of whether they exist and of what is their etiology.  Any 
assessment of the relative degree of disability impairment 
caused by such anomalies, alone or in connection with the 
veteran's hemorrhoids, must be left to the rating authority.  
However, the Board finds that given the aggregate evidence, 
there is a reasonable basis for concluding that the veteran's 
colon abnormality characterized as "punctate nodules" or 
"polyps", or polyp-like anomalies, were incurred in service 
and/or cannot be dissociated from his other service-connected 
hemorrhoids, and resolving all doubt in his favor, service 
connection is in order. 


ORDER

Service connection for a colon abnormality characterized as 
"punctate nodules" or "polyps" is granted.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



